Citation Nr: 1538580	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955 and from May 1955 to June 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

The Veteran was scheduled for a Board videoconference hearing in May 2014.  However, the Veteran failed to appear for the scheduled hearing.  His request for a Board hearing is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In June and December 2014 and June 2015, the Board remanded these matters for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's left elbow condition pre-existed his entrance into service.

2.  There is clear and unmistakable evidence that the pre-existing left elbow condition was not aggravated by service.

3.  The Veteran's hearing loss is not attributable to an event or injury in service.

4.  The Veteran's tinnitus is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The Veteran was issued a notification letter in January 2008, which was prior to issuance of the March 2008 decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter specifically advised him of the evidence needed to substantiate his service connection claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also described in detail how VA assigns disability ratings and effective dates for awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's June and December 2014 and June 2015 remand directives, a supplemental statement of the case was associated with the claims file and the agency of original jurisdiction (AOJ) obtained medical opinions.  The VA examiners reviewed the Veteran's claims file and provided the information requested by the Board's remands.  Therefore, collectively, the VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a June 2015 supplemental statement of the case (SSOC).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for the Left Elbow Condition

Active duty from March 1953 to March 1955

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's June 1953 service treatment records (STRs) reflect that the Veteran went to the military doctor due to hurting his arm during P.T. training.  The Veteran reported that he broke his left arm prior to service in 1947 playing football.  He self-treated the injury.  The military physician noted that the Veteran had a moderate deformity and slight limitation of supination, pronation, and extension.  His in-service X-ray evidence revealed that there was an old healed impacted compression fracture of the left radial head with evidence of old trauma.  The military physician stated that there was no evidence of a recent injury.  However, the military physician restricted the Veteran from P.T. necessitating push-ups, pull-ups, and heavy lifting with his left arm.

September 1953 STRs reflect the complaint of a left arm injury due to heavy lifting.  It was reported that he aggravated an old fracture in his left arm.  It is unclear from the record whether this note was regarding the June 1953 records, or if the lifting was a new aggravation.  

On February 1955 military examination, it was noted that the Veteran's upper extremities were abnormal.  The physician reported that the Veteran had a fractured left arm due to an old fracture.  

In October 2005 correspondence from the Veteran's military friend, the friend stated that the Veteran was familiar with the Veteran's fractured arm in-service.

Although the Veteran's entrance exam for his first period of service does not reflect that his upper extremities were abnormal, the Veteran's STRs consistently noted that the Veteran's left elbow injury occurred prior to service.  The detailed history that was obtained is highly credible.  This history was corroborated by the X-ray findings which were indicative of an old healed fracture.  Thus, there is clear and unmistakable evidence that the Veteran was not sound upon entry of service.  In order to rebut the presumption of soundness, the Board must next prove that the pre-existing disability was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

In March 2009, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's STRs showed that the Veteran had an old fracture on the radial head of his left elbow and that it existed prior to military service.  The examiner diagnosed the Veteran with a left elbow condition.  The examiner noted that the Veteran had a 23 valgus deformity of the left elbow and that X-ray evidence showed that there was a deformity of the radial head from a prior healed fracture.  He noted that these were not new findings.  The examiner opined that the Veteran's left elbow condition was most likely from the previous fracture that existed prior to the entry of service.  He stated that it was unlikely that the Veteran's elbow was permanently aggravated beyond normal progression by his military service.  He noted that the Veteran's condition remained stable over many years.  He opined that it was less likely as not that the military service aggravated the elbow beyond normal progression.

In a March 2015 VA addendum opinion, the examiner provided that the Veteran's claimed condition, clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner stated that based on the Veteran's position in service, there was nothing that would have aggravated his elbow since the Veteran was given a permanent profile for his left arm that excused him from lifting.  The examiner stated that there was nothing in the Veteran's STRs that indicated aggravation.  

On April 2015 VA examination, the examiner noted that the Veteran had a left elbow condition.  The examiner diagnosed the Veteran with a contracture of the left elbow with derangement.  He noted that the condition has progressed since the onset.  The Veteran reported that he had left elbow pain after having a weight falling on his elbow during a workout in-service.  He complained that he had constant and severe pain at the left elbow, stiffness, weakness, deformity, malunion, and limited range of motion.  The examiner noted that the Veteran had less movement than normal, weakened movement, deformity, disturbance of locomotion, and interference with sitting and with standing.  The examiner opined that the claimed condition, which clearly and mistakenly existed prior to service, was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event, or illness.  He stated that the Veteran had a residual deformity of the left elbow and that there was a natural progression causing contracture of the left elbow.  He stated that X-ray evidence from 2009 showed that the left elbow radial head fracture healed.  

Based on the March 2009 and March and April 2015 VA examiner's opinions, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's preexisting left elbow condition did not increase in severity during or as a result of his service, and the presumption of soundness is rebutted.  As such, the Veteran's left elbow condition cannot be found to have been incurred in service, and service connection for a left elbow condition is not warranted during the period of active service from March 1953 through March 1955.  

Active Service May 1955 to June 1956

The Veteran's STRs reflected the Veteran's left elbow injury for his period of active service from May 1955 to June 1956.  The Board will discuss below that this period of active service did not warrant the Veteran service connection for a left elbow condition. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b).  The occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

On April 1955 military examination, the Veteran reported that he broke his left elbow prior to service.  The Veteran had pain and stiffness in his left elbow region.  He was diagnosed with an old, healed suprcondylar fracture of the left elbow with residual lateral bowing.  

In a March 1956 STR, the Veteran complained of an ache in his left arm from heavy lifting. 

On June 1956 separation examination, it was noted that the Veteran's upper extremities were abnormal and it was due to the Veteran's left arm which had a deviation of the forearm medially from the elbow on extension.

The Veteran's July1956 military records indicated that the Veteran was treated for his left elbow from May 1955 through June 1956.  

There is no competent evidence that the Veteran's left elbow disability increased in severity during service.  While the STRs reflect that the Veteran complained of an ache in his left arm due to lifting, on March 2009 and April 2015 VA examinations and in the March 2015 addendum opinion, the examiners opined that the Veteran's left elbow disability was not aggravated beyond its normal progression by military service.  On April 2015 VA examination, the examiner stated that the Veteran's elbow was worsening due to natural progression, not military service.  

Since the medical evidence shows that there was no finding of an actual increase of the Veteran's left elbow disability in service, the Board finds that the presumption of aggravation does not apply.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

The evidence of record establishes that the Veteran's left elbow condition pre-existed service.  The evidence does not reflect that the pre-existing left elbow condition increased in severity during service.  The perponderence of the evidence is against the claim, and the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  Entitlement to Service Connection for Hearing Loss and Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."" 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in 
38 C.F.R. § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system." Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Feb. 9, 2015).

Hearing Loss

The Veteran is seeking entitlement to service connection for hearing loss, which he attributes to acoustic trauma coincident to his active military service, including in-service exposure to noise from shooting guns, exposure to the cold, and a possible ear infection in 1953.  

In the instant case, there is medical evidence demonstrating that the Veteran has hearing loss.  On March 2009, March 2015, and April 2015 VA audiological evaluations, the examiners diagnosed the Veteran with bilateral hearing loss.  Therefore, the first element of service connection is met. 

July 2003 VA treatment records reflect that the Veteran complained of hearing loss and ringing in his ears.  The audiologist noted that the Veteran would return for ear mold impressions and that they would discuss his hearing aid options.  In July 2003, ear impressions were completed and the hearing aids were ordered.  In October 2003, the Veteran was fitted for his hearing aids and instructed on hearing loss, the use and care of hearing aids, and the expectations for benefit of the hearing aids.  The Veteran's VA treatment records reflect a chronological history of the Veteran's use of hearing aids. 

In February 2009 correspondence, the Veteran stated that his hearing loss occurred in service.  However, the Veteran's STRs are silent regarding any complaint of hearing loss.  The Veteran's April 1955 service examination reflects that the Veteran's hearing was normal.  The Veteran's May 1956 separation examination showed that the Veteran had normal hearing.

On the audiological evaluation in March 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
60
70
LEFT
60
70
75
95
105

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 12 percent in the left ear.  

On March 2009 VA examination, the audiologist opined that based on the Veteran's length of service, military duty, civilian noise exposure, and documented progression of hearing loss since 1991, the examiner concluded that the Veteran's current hearing loss and head noises/tinnitus were not caused by military noise exposure. 

On March 2015 VA audiological evaluation, the Veteran could not be tested for pure tone thresholds because he was unable to repeat words and respond to pure tones.  The speech audiometry revealed speech recognition ability of 0 percent in the right and left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not related to military service.  The examiner noted that the Veteran worked in supply while in-service.  The examiner further noted that audiological testing results from 1991 showed normal hearing and excellent word recognition scores.  The Veteran reported working as a truck driver for 30 years without hearing protection.  The Veteran reported history of his ear popping in 1991 and that the onset of his hearing loss was in 2001.  He reported feeling spinning, dizziness rarely, and hearing noises in his ears occasionally.  The examiner did not provide a rationale for his opinion.  Because the examiner did not provide a rationale for his opinion, the Board does not find the March 2015 VA examiner's opinion of great probative value.  

On April 2015 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
70
75
80
LEFT
110+
110+
110+
110+
110+

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 0 percent in the left ear.  

The examiner noted that while the Veteran was on active service, he worked in supply.  The Veteran reported that he shot Tommy guns and 45 pistols during the Korean War.  He stated that he had noise exposure from firing those weapons.

The Veteran's DD Form 214 shows that his military occupation was in supply for both periods of service.  The Veteran was awarded the National Defense Service Medal for serving during the Korean War.  

However, based on the Veteran's service occupation and evidence of record, there is no evidence that the Veteran was exposed to significant noise.  While the Veteran may have fired Tommy guns and 45 pistols during service, his occupation was not related to firing guns.  Therefore, the Board finds that any such inservice noise exposure would have been very limited.  

Further, the March 2015 VA audiologist noted that the Veteran had dementia and severe to profound hearing loss.  The Veteran was found to be a poor historian and numerous inconsistencies were noted; however, the Veteran's family and a friend appeared to assist as much as they could during the examination.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not "as least as likely as not" caused by or a result of an in-service military event.  The examiner noted that the Veteran had normal hearing documented in his STRs, that he worked as a truck driver for more than 30 years, and that he did not use hearing protection.  The examiner noted that the Veteran had consistent and intensive noise exposure from diesel engines of the trucks.  The examiner noted that the Veteran had a stroke in 2005 and his hearing had deteriorated significantly.  The examiner further stated that the Veteran's hearing loss was not considered to be related to his military experience.  

The Board places substantial weight on this opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the opinion reflects that pertinent evidence was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is probative evidence in this matter, and because there is no competent evidence to the contrary, it is persuasive.

The Veteran's own lay opinion in this matter (that his hearing loss was due to noise exposure from shooting guns) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, hearing loss is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the Veteran did not have hearing loss during his military service.  Even if the Veteran was exposed to loud noise in service, all of the audiological examiners who evaluated the Veteran provided negative opinions regarding the etiological relationship between the Veteran's hearing loss and his military service.  As such, there is no competent evidence that relates the Veteran's current hearing loss to his military service.  Hence, the preponderance of the evidence is against the claim of entitlement to service connection for hearing loss, and the claim must be denied.  

Tinnitus 

The Veteran is seeking entitlement to service connection for tinnitus, which he attributes to acoustic trauma coincident to his active military service, including in-service exposure to noise from shooting guns, exposure to the cold, and a possible ear infection in 1953.  

As an initial matter, the Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  

A July 2003 VA treatment record reflects that the Veteran reported that he had ringing in his ears, but that it was worse in his left ear. 

In March 2009, and March and April 2015, the Veteran underwent VA examinations for tinnitus.  On March 2009 and March 2015 VA examinations, the Veteran reported recurrent tinnitus.  However, on April 2015 VA examination, the Veteran reported that he did not have any noise, ringing, or tinnitus in his ears.  Tinnitus is a condition capable of lay observation and the Veteran's statements about experiencing tinnitus are both competent and credible.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, since the Veteran reported that he had tinnitus on March 2009 and March 2015 VA examinations, which occurred during the appeal period, the record reflects the Veteran currently has tinnitus.  

The evidence does not reflect that the Veteran served in combat.  There is no other evidence of record of the Veteran's complaints in or out of service regarding tinnitus. 

Although the Veteran alleged that his tinnitus began in service as a result of shooting guns, the Board finds that the Veteran's service occupation and noise exposure did not result in tinnitus.  The Veteran has also alleged that cold weather exposure and a possible ear infection in service (not noted in his STRs), could have caused his tinnitus in service.  Although lay persons are competent to provide opinions on some medical issues, the etiology of tinnitus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  That is, there are many complex factors and contributors to tinnitus, such as heredity disorders, medications, or other factors tinnitus not necessarily related to acoustic trauma, which the Veteran and other lay witnesses do not have the requisite training to address.  Further, there is no competent evidence of record to support that cold exposure or a possible ear infection caused tinnitus.  

The Veteran was afforded VA examinations in March 2009, and March and April 2015.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, both examiners concluded that tinnitus was "less likely than not" the result of service.  

On March 2015 VA examination, the Veteran reported that tinnitus started 40 years after service.  

On April 2015 VA examination, the examiner noted that the Veteran did not report having tinnitus.  The examiner further noted that there were no reports of tinnitus or associated symptoms in the service treatment records, including the Veteran's June 1956 separation examination.  The examiner concluded that, given the absence of any reported tinnitus even after reported cold exposure and a possible ear infection, the Veteran's separation exam shows that he had normal hearing.  The examiner's opinion was based not only on a lack of reported tinnitus in service, but also on the negative findings of the Veteran's separation examination, VA treatment records, and the fact that the first documented report of any type of hearing problem, was first reported in 2001.  Therefore, the examiner's collective findings sufficiently inform the Board of the judgment and rationale regarding the etiology of the Veteran's tinnitus.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that tinnitus is etiologically related to service.

The Board notes that the examiners considered the Veteran's lay statements regarding the onset of and continuity of the Veteran's tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board further notes that not all of the negative nexus opinions contain a rationale for the opinion, but taken as a whole, the Board finds that the VA examiners' opinions regarding the Veteran's tinnitus are of great probative value.

Moreover, the Veteran's contentions that he has had tinnitus since his military service are not consistent with the remaining evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's service treatment records are silent as to any complaints or treatment for tinnitus during service.  Even if the Veteran was exposed to loud noise from shooting guns or to cold weather during service, objective evidence of record does not reflect that there was a positive relationship between the Veteran's tinnitus and his military service.  

Finally, the Board has considered whether a nexus between the Veteran's current condition and service may be established through evidence of a continuity of symptomatology from the time he first experienced tinnitus in service to the present.  As noted above, service and VA treatment records generated prior to the Veteran's claim show that he did not report tinnitus at the time of his discharge from service or until many years thereafter.  Further, it was noted on April 2015 VA examination that the Veteran was a poor historian due to his dementia.  The Board finds these records to be of greater probative value than the Veteran's statements that he had ringing in his ears.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997), see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  A lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, service connection based upon a continuity of symptomatology has not been established.

Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran has tinnitus etiologically related to his active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a left elbow condition is denied. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


